DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the classification neural network" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 7-8 are rejected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because machine-readable media may 
Claims 10-16 are rejected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 13-15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (U.S PG-PUB NO. 20200167930 A1).
-Regarding claim 1, Wang discloses a computer-implemented method (Abstract; FIGS. 1-47), the method comprising: receiving an interaction with an image (FIG. 1, image 100; FIGS. 3-4); based on the interaction ([0069], “user interactions”; FIG. 1; FIG. 3, User-interaction 140; FIG. 4), performing a segmentation of the image to generate a probability distribution map (FIG. 1, segmentation 120; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 310; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); combining a feature map of the image with the probability distribution map and with a previous probability distribution map, the previous probability distribution map generated based on a previous segmentation of the image (FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]); and generating a segmentation mask based on a concatenation of the feature map combined with the probability distribution map and with the previous probability distribution map (FIGS. 1-5; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”).
-Regarding claim 4, Wang further discloses wherein the feature map of the image is combined with the probability distribution map and with the previous probability distribution map using a neural network to maintain a hidden state related to the previous probability distribution map ([0118], “The CRF can be advantageously implemented by a recurrent neural network (CRF-Net)”; [0119]; FIG. 1, 140-160; [0086]; [0087]; FIG. 3, [0103]; [0105]; FIG.4, steps 320-350; FIG. 5).
-Regarding claim 5, Wang further discloses wherein the segmentation mask is generated using a classification neural network to convert the feature map combined with the probability distribution map and the previous probability distribution map into image-form (FIG. 5, conv7, CRF-Net(f), SoftmaxWithLoss; FIG.1,steps 140-160; FIG. 3; FIG. 4, steps 320-350).
-Regarding claim 6, Wang further discloses wherein the classification neural network is trained to intelligently concatenate the feature map combined with the probability distribution map and the previous probability distribution map (FIG. 24; [0074], “current RNN-based CRFs …trained on an end-to-end basis”; [0118]; [0119], “jointly trained”; [0132], “trained in three steps”; [0133]; FIG. 1, 140-160; [0086]; [0087]; FIG. 3, [0103]; [0105]; FIG.4, steps 320-350; FIG. 5).
FIG. 47, memory 750; [0288], “storing program instructions”), which, when executed by one or more processors (FIG. 47, processor 740; [0288], “execution by the processor”), cause the one or more processors to perform a method (FIG. 47; [0288], “implementing the methods”; [0289], “performing the segmentation”), the method comprising (Abstract; FIGS. 1-47): receiving an interaction with an image (FIG. 1, image 100; FIGS. 3-4); based on the interaction ([0069], “user interactions”; FIG. 1; FIG. 3, User-interaction 140; FIG. 4), performing a segmentation of the image to generate a probability distribution map (FIG. 1, segmentation 120; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 310; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); generating, using a neural network (FIG. 5), a feature map of the image ([0111], “captures high-level features … without loss of resolution of feature maps”); combining, using the neural network (FIG. 5), the feature map with the probability distribution map to generate a first feature and with a previous probability distribution map to generate a second feature ([0087], “captures high-level features from a large receptive field … R-Net further receives the proposed segmentation (from P-Net, or potentially from a previous iteration by itself), together with …”; FIG. 5; [0122]; [0105], FIGS 1, 3-4), the previous probability distribution map generated based on a previous segmentation of the image, wherein the previous probability distribution map is represented using a hidden state of the neural network (FIG.1, FIG. 5, conv 7, CRF-Net(f); [0087], “P-Net and R-Net share the same structure”; [0120], “a CRF based on RNN was implemented”; [0121], “CRF typically models the probability of X given I as a Gibbs distribution”; [0125]; [0074], “RNN-based CRFs”); and generating a segmentation mask based on a concatenation of the first feature and the second feature (FIG. 5; FIGS. 1-4; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”).
-Regarding claim 13, Wang further discloses receiving a further interaction with the image (FIGS. 1-5); based on the further interaction (FIG. 1, steps 130-160; FIG. 4, steps 320-350), performing a subsequent segmentation of the image to generate a subsequent probability distribution map (FIG. 1, segmentation 120, refined segmentation 160; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, steps 310, 340; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); combining, using the neural network (FIG. 5; FIGS, 1, 4), the feature map with the subsequent probability distribution map to generate an updated first feature and the probability distribution map to generate an updated second feature (FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]), wherein the probability distribution map is represented using an updated hidden state of the neural network ([0118], “The CRF can be advantageously implemented by a recurrent neural network (CRF-Net)”; [0119]; FIG. 1, 140-160; [0086]; [0087]; FIG. 3, [0103]; [0105]; FIG.4, steps 320-350; FIG. 5); and generating an optimized FIG. 5; FIGS. 1-4; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”; [0124], “optimized”; [0194]).
-Regarding claim 14, Wang further discloses wherein the neural network system is trained by (FIGS. 24, 1, 4-5; [0120], “trainable”; [01031]-[0136]): receiving a first interaction with a first image; based on the first interaction (FIG. 24, [0189]; ([0069], “user interactions”; FIG. 1; FIG. 3, User-interaction 140; FIG. 4), performing a first segmentation of the first image to generate a first probability distribution map (FIG. 1, segmentation 120; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 310; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); storing the first probability distribution map using a first hidden state (FIG. 5, Conv7); receiving a second interaction with a first image (FIGS. 1, 4, 24); based on the second interaction, performing a second segmentation of the first image to generate a second probability distribution map (FIG. 1, segmentation 160; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 340; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); combining an image feature map of the first image with the second probability distribution map and the first previous probability distribution map (FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]), first previous probability distribution map represented using the first hidden state ([0118], “The CRF can be advantageously implemented by a recurrent neural network (CRF-Net)”; [0119]; FIG. 1, 140-160; [0086]; [0087]; FIG. 3, [0103]; [0105]; FIG.4, steps 320-350; FIG. 5); and generating an optimized segmentation mask based on the image feature map combined with the second probability distribution map and the first probability distribution map (FIG. 5; FIGS. 1-4; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”; [0124], “optimized”; [0194]).
-Regarding claim 15, Wang further discloses the training further comprising: comparing the optimized segmentation mask with a ground-truth segmentation mask to determine error; and updating the neural network based on the determined error. ([0087], “back-propagatable”; [0120]; [0133], “ground truth”, [0140], FIGS. 5, 7-11, 24, 26; FIGS. 39-40).
-Regarding claim 17, Wang discloses a computing system comprising (Abstract; FIGS. 1-47): means for receiving an interaction with an image (FIG. 1, image 100; FIGS. 3-4); means for performing segmentation of the image to generate a probability distribution map (FIG. 1, segmentation 120; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 310; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); means for combining a feature map of the image with the probability distribution map to generate a first feature and with a previous probability distribution map to generate a second feature, the previous probability distribution map generated based on a previous segmentation of FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]); and means for generating a segmentation mask based on a concatenation of the first feature and the second feature (FIGS. 1-5; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S PG-PUB NO. 20200167930 A1) in view of Majumder et al (arXiv1812.02967v1 7 Dec 2018).
	-Regarding claims 2, 10, and 18, Wang discloses the method of claim 1, 9 and 17 respectively.
	Wang is silent to teach incorporating removal information into the feature map, the removal information based on the interaction being a removal interaction that indicates an object, feature, or portion of the image for exclusion from the segmentation mask.
In the same field of endeavor, Majumder teaches incorporating removal information into the feature map, the removal information based on the interaction being Majumder: Page 10, Section 5, 2nd paragraph; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Majumder by incorporating removal information into the feature map, the removal information based on the interaction being a removal interaction that indicates an object, feature, or portion of the image for exclusion from the segmentation mask in order to allow user to provide necessary cues on the whereabouts of the object of interest for interactive segmentation.
Claim 3, 7-8,11-12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S PG-PUB NO. 20200167930 A1) in view of Chen et al (U.S PG-PUB NO. 20190197691 A1).
-Regarding claims 3, 11, and 19, Wang discloses the method of claim 1, 9 and 17 respectively.
Wang is silent to teach determining an image segmentation method based on the interaction.
In the same field of endeavor, Chen teaches determining an image segmentation method to use for the segmentation, wherein the image segmentation method is based on the interaction (Chen: Abstract: “repeating sequence identifies a modified segmentation procedure”; FIGS. 6A-6B, 10 , 15A; [0078], “provide iterative segmentations that allow the practitioner to utilize different segmentation methods/algorithms in an efficient manner”; [0083]).

-Regarding claim 7, Wang discloses the method of claim 6.
Wang teaches wherein the neural network is trained to integrate various image segmentation methods (Abstract; FIGS 1-47), the training comprising (FIGS. 24, 1, 4-5; [0120], “trainable”; [01031]-[0136]): receiving a first interaction with a first image; based on the first interaction (FIG. 24, [0189]; ([0069], “user interactions”; FIG. 1; FIG. 3, User-interaction 140; FIG. 4), performing a first segmentation of the first image to generate a first probability distribution map (FIG. 1, segmentation 120; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 310; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); storing the first probability distribution map using a first hidden state (FIG. 5, Conv7); receiving a second interaction with a first image (FIGS. 1, 4, 24); based on the second interaction, performing a second segmentation of the first image to generate a second probability distribution map (FIG. 1, segmentation 160; [0005], “potentials as Gaussian functions”; [0084]; FIG. 4, step 340; [0025], FIG. 5, [0111]; [0118]: “CRF … Conv7”; [0120]; [0121], “X be the label map … (… Conv7) … CRF typically models the probability of X given I as a Gibbs distribution”; [0137]); combining an FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]), first previous probability distribution map represented using the first hidden state ([0118], “The CRF can be advantageously implemented by a recurrent neural network (CRF-Net)”; [0119]; FIG. 1, 140-160; [0086]; [0087]; FIG. 3, [0103]; [0105]; FIG.4, steps 320-350; FIG. 5); and generating an optimized segmentation mask based on the image feature map combined with the second probability distribution map and the first probability distribution map (FIG. 5; FIGS. 1-4; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”; [0124], “optimized”; [0194]).
Wang is silent to teach to integrate various image segmentation methods.
In the same field of endeavor, Chen teaches to integrate various image segmentation methods (Chen: Abstract; FIGS. 1-5B).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by to integrating various image segmentation methods in order to take advantage of successive segmentation techniques to compromise successful results and complicate the segmentation task.
-Regarding claim 8, Wang in view of Chen discloses the method of claim 7.
The combination further discloses comparing the optimized segmentation mask with a ground-truth segmentation mask to determine error; and updating the neural Wang: [0087], “back-propagatable”; [0120]; [0133], “ground truth”, [0140], FIGS. 5, 7-11, 24, 26; FIGS. 39-40).
-Regarding claim 12, Wang discloses the method of claim 9.
Wang is silent to teach receiving an indication of an image segmentation method to use for the segmentation, wherein the indication is input by a user.
In the same field of endeavor, Chen teaches receiving an indication of an image segmentation method to use for the segmentation, wherein the indication is input by a user (Chen: FIG. 10, step S1020, S1060; [0081], “practitioner selects a first segmentation algorithm”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by determining an image segmentation method to use for the segmentation, wherein the image segmentation method is based on the interaction in order to take advantage of successive segmentation techniques to compromise successful results and complicate the segmentation task.
-Regarding claims 16 and 20, Wang discloses the method of claims 9 and 17 respectively.
Wang is silent to teach generating a unified library of image segmentation methods, wherein the neural network is trained using one or more of the image segmentation methods.
 In the same field of endeavor, Chen teaches generating a unified library of image segmentation methods, wherein the neural network is trained using one or more Chen: FIG. 6B, [0071]; [0091], “a library or plurality of segmentation types”, FIG. 15A, 1506).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by generating a unified library of image segmentation methods in order to take advantage of successive segmentation techniques to compromise successful results and complicate the segmentation task.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Applicant argues that “Wang is clear that a "Geodesic distance" is a calculated distance from a pixel (or voxel) to the user indication. See, Wang, pars. [0071]-[0072] … opposed to a "Euclidean distance"” (Remarks: Page 4, last line – Page 5, 1st line). Applicant also argues that “Wang fails to teach or suggest the feature present in independent claims 1, 9 and 17 of separately combining a feature map with a probability distribution map generated from an image segmentation, and combining the feature map with a previous probability distribution map generated for a previous segmentation of the image, and performing a concatenation of those results to generate a segmentation mask.” (Remarks: Page 5, 2nd paragraph). Applicant further argues that “independent claim 9 further recites that hidden neural network states are used for representing previous probability distribution maps, which is a feature nowhere to be found in Wang”.
The examiner respectfully disagrees.
"Geodesic distance" or "Euclidean distance") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding independent claims 1, 9 and 17 and in response to applicant's argument that Wang fails to teach or suggest the feature present in independent claims separately combining a feature map with a probability distribution map generated from an image segmentation, and combining the feature map with a previous probability distribution map generated for a previous segmentation of the image, and performing a concatenation of those results to generate a segmentation mask, Wang teaches combining a feature map of the image with the probability distribution map and with a previous probability distribution map, the previous probability distribution map generated based on a previous segmentation of the image (Wang: FIG. 1, steps 140-160; [0086]; [0087], “P-Net and R-Net share the same structure”; FIG. 3, [0103]; [0105], “geodesic distance maps … concatenated”; FIG.4, steps 320-350, [0109]-[0110]; [0123]-[0125]; [0138]; FIG. 24, [0189]-[0192]); and generating a segmentation mask based on a concatenation of the feature map combined with the probability distribution map and with the previous probability distribution map (Wang: FIGS. 1-5; [0119], “SoftmaxWithLoss”; [0121]; [0125], equation (10); [0192]; [0204], “softmax probability”).
In response to applicant's argument that independent claim 9 further recites that hidden neural network states are used for representing previous probability distribution 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664